COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ANTONIO BARBA DUENAS,                            §               No. 08-18-00022-CR

                        Appellant,                 §                 Appeal from the

  v.                                               §                 41st District Court

  THE STATE OF TEXAS,                              §             of El Paso County, Texas

                         Appellee.                 §               (TC# 20100D02223)

                                              §
                                            ORDER

       Pending before the Court is Appellant’s second motion to supplement the reporter’s record

with the exhibits of the Motion to Suppress conducted on March 25, 2011 and to abate the briefing

deadline pending supplementation of the reporter’s record of the trial. The motion is GRANTED.

The supplemental reporter’s record is due to be filed no later than January 2, 2019. The

Appellant’s brief will be due thirty days after the supplemental reporter’s record is filed.

       IT IS SO ORDERED this 13th day of December, 2018.

                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.